Title: To George Washington from George Washington Motier Lafayette, 23 September 1797
From: Lafayette, George Washington Motier
To: Washington, George



Sir.
[Washington, D.C.] Saturday September the 23. 1797

I take the opportunity of Mr Lewis’s return to Mount-Vernon to trouble you with a few lines. by letters from France I have had at last the long wished for conformation of my father’s liberation, an old friend of my father’s brought them to me, and I can entertain no more doubts on that article. their arrival in France is not yet mentioned, but the particulars in these private news coincide so perfectly with the late accounts which you have probably seen in the news papers, that I cannot but be certain that they are at last free.
Knowing that you will participate in my joy as you have in my grief; I hasten with perfect reliance on your usual Kindness to me, to communicate to you those so long expected tidings.
we were thinking of returning to Mount-Vernon on Friday next. would it be unconvenient to you to send for us on that day. a party to the great Falls is proposed for one of the first days of next week and I should like very much to see them again.
all the family here are perfectly well. Mr Frestel joins himself to me to beg of you to present our respects to Mrs Washington, and to believe him to be as well as myself with respect and gratitude your most obedient humble servant

G. W. Motier Lafayette

